     Case 2:20-cv-01816-APG-BNW Document 11 Filed 10/15/20 Page 1 of 3




LISA A. RASMUSSEN, ESQ.
Nevada Bar No.7491
THE LAW OFFICES OF KRISTINA
WILDEVELD & ASSOCIATES
550 E. Charleston Blvd., Suite A
Las Vegas, NV 89104
Phone (702) 222-0007
Fax (702) 222-0001

Attorneys for Plaintiff


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEVADA

                                             *****

YESSICA ORTIZ,           )
                         )                       CASE NO. 2:20-cv-1816 APG-BNW
          Plaintiff,     )
                         )
vs.                      )                       STIPULATION AND ORDER
                         )
SONORAN BARBEQUE NEVADA, )
LLC; BERTHA LOREA ZAPEDA )
                         )
          Defendant.

       COME NOW the parties, Yessica Ortiz, by and through her counsel, Lisa A.
Rasmussen, Esq. and Bertha Lorea Zapeda, by and through her counsel, Troy A. Clark, Esq. and
hereby stipulate as follows:
       1.      This matter was filed in the Eighth Judicial District Court in July 2020.
       2.      Ms. Lorea Zapeda was served with a copy of the Complaint and Summons in
September 2020.
       3.      On September 30, 2020, her counsel removed the matter to this Court. [ECF 1.]
Ms. Lorea Zapeda’s Statement of Removal was also filed on September 30, 2020. [ECF 5.]
       4.      Ms. Lorea Zapeda also filed a Motion to Dismiss the Complaint on September
30, 2020. [ECF 6.] A response to Ms. Lorea Zapeda’s Motion is due on today’s date.




                                                -1-
     Case 2:20-cv-01816-APG-BNW Document 11 Filed 10/15/20 Page 2 of 3




        5.      On October 1, 2020, this Court issued an Order to Show Cause to the Defendants
as to why this matter should not be remanded back to state court based on lack of subject matter
jurisdiction. [ECF 8.] The Court set a deadline of on or before October 16, 2020 for a response
from the defendants. (Id.)
        6.      All parties participated in a mediation hearing on October 8, 2020 and they have
resolved all claims. Because it takes some time to circulate and execute all of the appropriate
settlement documents, the parties are not able to file the agreed upon dismissal documents,
which will result in a dismissal with prejudice, on today’s date.
        7.      It would be a waste of resource and unnecessary for Plaintiff to respond to
pending Motion to Dismiss and it would also be a waste of resource and unnecessary for the
defendants to respond to this Court’s Order to Show Cause as the matter will be dismissed
shortly.
        8.      Accordingly, the parties stipulate to extend Plaintiff’s deadline to respond to the
Motion to Dismiss to November 15, 2020.
        9.      The parties jointly request that it extend its deadline to respond to the Order to
Show Cause until November 15, 2020 for the same reasons, but since it is a deadline set by the
Court, they cannot stipulate to move it, but they jointly request that it be moved.
        10.     This will permit the parties to complete execution of settlement documents and
to get their proper dismissal of this action on file in this case.
        11.     This Stipulation is not made for any purpose of delay, but rather is made in the
spirit of judicial economy to spare everyone, including the court, any additional unnecessary
effort in this matter.
        IT IS SO STIPULATED.
        Dated this 14th day of October, 2020.
Wildeveld & Associates,                                  Resnick & Louis, P.C.
      /s/ Lisa A. Rasmussen                                    /s/ Troy A. Clark
_____________________________                            _____________________________
LISA A. RASMUSSEN, ESQ.                                  TROY A. CLARK, ESQ.
NV Bar No. 7491                                          NV Bar No. 11361
Counsel for Plaintiff                                    Counsel for Defendants



                                                   -2-
    Case 2:20-cv-01816-APG-BNW Document 11 Filed 10/15/20 Page 3 of 3




                                           ORDER

       Upon the Stipulation of the parties, and good cause appearing,
       IT IS HEREBY ORDERED that the Plaintiff’s deadline to respond to Lorea Zapeda’s
Motion to Dismiss is hereby extended to November 15, 2020.
       IT IS FURTHER ORDERED that the Defendants’ deadline to respond to this Court’s
Order to Show Cause [ECF 8] is hereby extended to November 15, 2020.


               October 15, 2020
       Dated: ___________


                                    _________________________________________
                                    The Honorable Andrew P. Gordon
                                    United States District Judge




                                              -3-
